 In the Matter Of HILLMAN TRANSPORTATION COMPANYandNATIONALMARITIMEUNION OF AMERICA, INLAND BOATMEN'S DIVISION,AFFILIATED WITH C. I. O.Case No. R-224,5.-Decided January 31, 1941Jurisdiction:water transportation industry.Investigation and, Certification of, Representatives:existence of question : re-fusal to accord recognition to union; election necessary.Unit Appropriate for CollectiveBargaining:all unlicensed personnel, includingmates and watchmen, employed on company-owned boats, excluding captains,pilots, and engineers ; no controversy as to.Thorp, Bostwick, Reed and Armstrong, by Mr. Donald W. Ebbertof Pittsburgh, Pa., for the company.Mr. William L. Standard,byMr. Max Lustig,of New York City,for the N. M. U.Mr. Harold Weston,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September '24, 1940, National Maritime Union, Inland Boat-men's Division, affiliated with the Congress of Industrial Organiza-tions, herein called the N. M. U., filed with the Regional Director forthe Sixth Region (Pittsburgh, Pennsylvania) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Hillman Transportation Company, Pittsburgh,Pennsylvania, herein called the Company, and requesting an investi-,gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On November 1, 1940, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the- Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.29 N. L R. B., No 62332 HILLMAN TRANSPORTATION COMPANY333On December 14 and December 20, 1940, respectively, the RegionalDirector issued a notice of hearing and a notice of postponement ofhearing, copies of which were duly served upon the Company and theN. M. U. Pursuant to notice, a hearing was held on January 6, 1941,at Pittsburgh, Pennsylvania, before Henry Shore, the Trial Examinerduly designated by the Board.The Company and the N. M. U. wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial, errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHillman Transportation Company, a Pennsylvania corporation, awholly owned subsidiary of Hillman Coal and Coke Company, isengaged in the operation of various vessels 1 carrying freight andpassengers between Pennsylvania and West Virginia.2During the 12-month period from October 1, 1939, to October 1,1940, the Company carried approximately 3,000,000 tons of materials,of which about 17 per cent were shipped from points outside the Com-monwealth of Pennsylvania to points within the Commonwealth ofPennsylvania; from points within the Commonwealth of Pennsyl-vania to points outside the Commonwealth of Pennsylvania; or frompoints without the Commonwealth of Pennsylvania to points in aState other than the Commonwealth of Pennsylvania and- other thanthe State of its origin.The Company employs approximately 140persons.The Company concedes, for the purpose of this hearing, that it issubject to the jurisdiction of the Board within the meaning ofthe Act.1At the time of the hearing, the Company operated, and apparently owned,four vessels,namely :J.H. Hidhnan, Henry Roemer, A. B Sheets,andJoe Carter.2Company vessels ply the Monongahela River between Morgantown, West Virginia, andPittsburgh, Pennsylvania, and the Ohio River between Pittsburgh and Weirton, West Vir-ginia.They also travel along the Allegheny River between Templeton,Pennsylvania, andPittsburgh 334DECISIONSOF NATIONALLABOR RELATIONS BOARDIf.THE ORGANIZATION INVOLVEDNational MaritimeUnion,Inland Boatmen's Division,is a labororganization affiliatedwith the Congressof Industrial Organizations,admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize or to bargain with the N. M. U.until it is duly certified by the Board.At the hearing there wasintroduced in evidence a report of the Regional Director which showsthat the N. M. U.3 represents a substantial number of the employeesin the unit which it alleges to be appropriate.We find that a, question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring'in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade,traffic, andcommerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe N. M. U. contends that an appropriate bargaining unit con-sists of all unlicensed personnel, including mates and watchmen oncompany-owned boats, excluding captains, pilots, and engineers.The Company raises no objection to the unit proposed by the N. M. U.We find that all unlicensed personnel, including mates and watch-men, employed on company-owned boats, excluding captains, pilots,and engineers, constitute a unit appropriate for the purposes of col-lective bargaining and that' said unit will insure to the employeesof the Company the full benefit of their right to self-organizationand to collective bargaining, and otherwise effectuate the policiesof the Act.43 The ,unit sought by the N M U is composed of approximately 54 employeesTheN M. U submitted to the Regional Director 40 membership application cards, 32 of whichwere signed by persons whose names were on the Company's September 30, 1949, pay roll,and whose duties brought them within the scope of the proposed unit.4 SeeMatter of The Vesta Coal CompanyandNational Maritime Union,Inland Boat-men's Dsvision, affiliated with the C. 1.0, 27 N. L R B 696, HILLMAN TRANSPORTATION COMPANY335VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by the- holding of an election by secretballot.We shall direct that such an electionbe held.The Company and the N. M. U. agreed that the Company's payroll for the period next preceding the date of the election shall be thebasis for determining eligibility to participate in the election.Weshall direct that all employees in the appropriate unit whose namesappear on the Company's pay roll for the period next preceding thedate of the election, including employees who did not work duringsuch pay-roll period because they were ill or on vacation,but exclud-ing those who have since quit or been discharged for cause, shall beeligible to vote.Upon the 'basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION'S OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Hillman Transportation Company, Pitts-burgh,Pennsylvania,within themeaning of Section 9 (c) andSection 2(6) and(7) of the National Labor Relations Act.2.All unlicensed personnel,including mates and watchmen, em-ployed on company-owned boats, excluding captains, pilots, andengineers,constitute a unit appropriate for the purposes of collec-tive bargaining, within the ineaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as. amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Hillman Transportation Company, Pittsburgh, Pennsylvania,an election by secret ballot shall be conducted as soon as convenientand beginning as promptly as is practicable after the date of thisDirection, under the direction and supervision of theRegionalDirec-,for for the Sixth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section 336DECISIONS OF NATIONAL LABOR RELATIONS BOARD9,of said Rules and- Regulations, among all unlicensed personnel,including mates and watchmen, employed on company-owned boats,whose names appear on the Company's pay roll for the period,nextpreceding the date of the election, including those who did not workduring'such pay-roll period because they were ill or on vacation, butexcluding captains, pilots, and engineers, and employees who havesince quit or been- discharged for cause, to determine whether or notthey desire to be represented by National Maritime Union, InlandBoatmen's Division; affiliated with the C. I. 0., for the purposes ofcollective bargaining.CHAIRMAN HARRY A. Mmms took no part iri the consideration ofthe above Decision and Direction of Election.